ON REHEARING.
Brooke, J..
It was held in our former opinion, ante, 260 (127 N. W. 739), that the erroneous instruction upon the measure of damages was without prejudice to defendant, for the reason that, under a correct instruction, the *267jury might have found a much larger verdict in plaintiffs’ favor. This conclusion is based upon the assumption that the jury would have believed plaintiffs’ testimony as to values. While this testimony was uncontradicted and would apparently warrant a jury, under proper instructions, in finding for plaintiffs in an amount at least as large as the verdict rendered, we think, upon further consideration, that it cannot be said, as a matter of law, that the jury would have so found. Where the jury proceeds to verdict under an erroneous instruction, it should very clearly appear that the defeated party could not, in any view of the case, have succeeded; otherwise prejudice must be presumed to follow the error. Warner v. Beebe, 47 Mich. 435 (11 N. W. 258); Toledo, etc., R. Co. v. Johnson, 49 Mich. 148 (13 N. W. 492).
The judgment must be reversed and a new trial ordered.
Ostrander, C. J., and Hooker, Moore, and Mc-Alvay, JJ., concurred.